                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


CRAIG CUNNINGHAM                                  §
                                                  §   Civil Action No. 4:17-CV-894
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
PROFESSIONAL EDUCATION                            §
INSTITUTE, INC., ET AL.                           §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On November 5, 2018, the report of the Magistrate Judge (Dkt. #61) was entered containing

proposed findings of fact and recommendations that Defendants Professional Education Institute,

Inc. (“PEI”), Michael Hussey, and American Marketing Systems, Inc.’s (“AMS”) Motion to

Dismiss (Dkt. #54) and Defendants Amazology, LLC and Mike Novielli’s Motion to Dismiss

(Dkt. #55) be granted in part and denied part.

       Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       It is, therefore, ORDERED that Defendants Professional Education Institute, Inc., Michael

Hussey, and American Marketing Systems, Inc.’s Motion to Dismiss (Dkt. #54) and Defendants

Amazology, LLC and Mike Novielli’s Motion to Dismiss (Dkt. #55) are each GRANTED IN

PART AND DENIED IN PART. Specifically, Plaintiff’s claims under section 227(c) of the

TCPA and claims for invasion of privacy against all Defendants and the entirety of Plaintiff’s

claims against Defendants Michael Hussey and Mike Novielli are DISMISSED.
.          It is further ORDERED that within fourteen (14) days of the date of this Memorandum,

    Plaintiff shall file an Amended Complaint with respect to his 227(b) claims against each of

    Defendants AMS and Amazology, LLC.

           IT IS SO ORDERED.
          SIGNED this 20th day of December, 2018.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                 2
